                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 19-cv-02082-CMA-NRN

AFFORDIFY, INC.,

      Plaintiff,

v.

MEDAC, INC.,

      Defendant.


           ORDER ADOPTING RECOMMENDATION OF UNITED STATES
                  MAGISTRATE JUDGE N. REID NEUREITER


      This matter is before the Court on the December 26, 2019 Amended

Recommendation (Doc. # 43) by United States Magistrate Judge N. Reid Neureiter,

wherein he recommends that Defendant Medac, Inc.’s Partial Motion to Dismiss (Doc. #

24) should be denied. The Recommendation is incorporated herein by reference. See

28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

      The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 43 at 8.) Despite this advisement, no objections to Magistrate Judge Neureiter’s

Recommendation have been filed by either party.

      “[T]he district court is accorded considerable discretion with respect to the

treatment of unchallenged magistrate reports. In the absence of timely objection, the
district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)).

       After reviewing the Recommendation of Magistrate Judge Neureiter, in addition

to applicable portions of the record and relevant legal authority, the Court is satisfied

that the Recommendation is sound and not clearly erroneous or contrary to law. See

Fed. R. Civ. P. 72(a). Accordingly, the Court ORDERS that the Report and

Recommendation of United States Magistrate Judge N. Reid Neureiter (Doc. # 43) is

AFFIRMED and ADOPTED as an Order of this Court. It is

       FURTHER ORDERED that Defendant Medac, Inc.’s Partial Motion to Dismiss

(Doc. # 24) is DENIED.




       DATED: January 25, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             2
